Order filed, January 28, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00025-CR
                                 ____________

                     NATHAN HARRIS JONES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 6
                            Travis County, Texas
                  Trial Court Cause No. C-1-CR-14-200977


                                      ORDER

      The reporter’s record in this case was due January 16, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Suzanne Heard, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM